Rombauer, P. J.
The action is one for work and material furnished. The cause was tried by a jury and the plaintiff recovered judgment. The defendant filed a motion for new trial, which the court overruled, but the defendant failed to. except to such ruling.
While the rule seems to be very technical, that one failing to except to the overruling of his motion for new trial loses the benefit of all other exceptions taken at the trial, it is too firmly established by a long line of decisions in this state to be questioned. Wilson v. Haxby, 76 Mo. 345; McIrvine v. Thompson, 81 Mo. 647; Jackson v. Railroad, 80 Mo. 147; Huttig, etc., *363Company v. Montgomery, 57 Mo. App. 91; Danforth v. Railroad, 123 Mo. 196. In fact, such a motion can not be made part of the record, unless the ruling of the court thereon is excepted to. State v. Harvey, 105 Mo. 316. Under this rule we are precluded from examining exceptions taken by the defendant upon the trial; and, as no errors appear on the record proper, we must affirm the judgment. Judgment affirmed.
All concur.